Citation Nr: 0019452	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO)


THE ISSUE

Propriety of a January 1998 VA Regional Office rating 
decision, which reduced the veteran's service-connected 
lumbosacral strain, from 20 percent to noncompensable, 
effective on April 1, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Montgomery, Alabama, Regional Office of the Department of 
Veterans Affairs, which reduced the veteran's assigned rating 
for his service-connected lumbosacral strain, from 20 percent 
to noncompensable, effective on April 1, 1998.  The veteran 
challenges the reduction in rating determination.

In February 1999, pursuant to the veteran's request, the 
claims file was transferred to the VA Regional Office in St. 
Louis, Missouri, which is now the agency of original 
jurisdiction (RO).


FINDING OF FACT

The provisions of 38 C.F.R. § 3.344(c) were not considered 
and applied at the time of the January 1998 Montgomery, 
Alabama, VA Regional Office rating action reducing the 
disability evaluation for the veteran's service-connected low 
back disability from 20 percent to noncompensable; that 
decision is, therefore, void ab initio as not in accordance 
with the law.


CONCLUSION OF LAW

The reduction of the evaluation for lumbosacral strain, from 
20 percent to noncompensable, was void ab initio, and 
restoration of the 20 percent evaluation is warranted for the 
period from April 1, 1998.  38 C.F.R. § 3.344(c) (1999)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that at the time 
of his entry into active duty, in October 1989, his low back 
was normal on clinical examination and he denied having any 
history of low back problems.  In 1990, he developed 
recurrent low back pain with activity and was diagnosed with 
lumbosacral strain.  His low back disability persisted 
throughout the remainder of his period of active duty.  He 
was honorably discharged from military service in January 
1996.  

In March 1996, the veteran filed a claim for VA compensation, 
claiming entitlement to various disabilities including a low 
back disorder.  He was provided with a VA medical examination 
in April 1996, the report of which shows that he complained 
of recurrent low back pain of increasing frequency in recent 
years, with pain sometimes going down his left lower 
extremity.  He reportedly used Tylenol and Ibuprofen to treat 
his symptoms.  On physical examination, he was described as a 
strong, well-built individual who displayed good posture and 
a normal gait.  On musculoskeletal examination, he was 
described as being essentially normal except for an inability 
to bend his lumbosacral spine forward any further than 45 
degrees.  He was able to touch his shins when bending 
forward, but not his feet.  He was neurologically normal 
except for positive Lasegue's sign on the left side.  X-rays 
of his lumbosacral spine revealed normal findings.  The 
veteran was diagnosed with osteoarthritis of the lumbar 
spine.  

In a May 1996 decision of the Montgomery, Alabama, VA 
Regional Office (hereinafter Montgomery Regional Office), the 
veteran was granted service connection for several 
disabilities, including lumbosacral strain, effective from 
January 9, 1996 (the date on which he first became entitled 
to receive compensation following his separation from active 
duty).  He was awarded a 20 percent rating for this low back 
disability, based on clinical findings of moderate limitation 
of motion.  The text of the decision stated the following:

"Since this disability may be subject to 
improvement, the assigned evaluation is not 
considered permanent and is subject to a future 
review examination."

Documents associated with the veteran's claims file show that 
he was scheduled for a medical examination for re-evaluation 
of his low back disability in July 1997, but that he failed 
to appear for the examination.  Thereafter, the Montgomery 
Regional Office issued a proposal to reduce the veteran's 
rating for his lumbosacral strain from 20 percent to a 
noncompensable rating.  In July 1997, he was issued written 
notification of the proposal and advised that he had 60 days 
from the date of the notification letter to submit evidence 
to show that the proposed rating reduction should not be 
taken.  Thereafter, the reduction would be implemented.  He 
was also advised that he could have a personal hearing to 
present supportive testimony as to why his 20 percent rating 
should not be reduced, and that if such notice was received 
within 30 days from the date of the letter, his payments at 
the 20 percent rate for his low back disorder would continue 
until the hearing was held and his oral testimony reviewed.  
The July 1997 letter was sent to the veteran at his last 
known address of record.

In a written statement received by the Montgomery Regional 
Office in September 1997, the veteran acknowledged that he 
knew he had been scheduled for a VA compensation examination 
in the summer of 1997, but explained that he was unable to 
appear for it because of automobile problems and requested to 
be rescheduled for the examination.  However, due to a death 
in his family, he was unable to appear for the rescheduled 
examination.  He requested that VA schedule him once more for 
the necessary medical examination in order to preserve his 
benefit payments.

In October 1997, the veteran appeared for a VA medical 
examination.  The report of this examination shows, in 
pertinent part, that he had developed chronic low back 
problems during military duty which persisted to the current 
day, especially when he did not perform specially prescribed 
stretching exercises before exerting himself.  He reported 
that he used Tylenol medication to treat his discomfort.  He 
stated that he was 38 years old at the time, and that he was 
employed in a steel mill.  At his work, the most weight he 
lifted was between 40 and 50 pounds.  The veteran's height 
was reported to have been six feet tall, and his weight was 
reportedly 190 pounds.  On objective evaluation, the examiner 
observed that the veteran was able to walk well and without a 
limp, and that he did not need to use a cane or other 
assistive appliance.  He was able to sit and rise from a 
chair with ease.  No postural abnormalities or fixed 
deformities were noted, and his back musculature was 
described as good.  On range of motion study, he was able to 
forward flex to 40 degrees, backward extend to "106 
degrees," laterally flex to his left side to 44 degrees, and 
laterally flex to his right side to 40 degrees.  The 
examining physician reported that the veteran did not display 
any objective evidence of low back pain on motion during 
these tests.  X-rays of his lumbosacral spine revealed well-
preserved disc spaces and no identifiable skeletal 
abnormalities.  The diagnoses were degenerative disc disease 
of the lumbosacral spine with no loss of motion and no 
functional loss due to pain.  

Based on the above findings, the Montgomery Regional Office 
implemented the proposed rating reduction in a January 1998 
rating decision.  The 20 percent evaluation for the veteran's 
service-connected lumbosacral strain was reduced to 
noncompensable, effective on April 1, 1998.  The veteran was 
notified of this adverse action and his appellate rights in a 
letter dated in January 1998 which was sent to his last known 
mailing address.  He thereafter filed a timely appeal of the 
rating decision, seeking restoration of the initial 
evaluation.  

II.  Analysis

Initially, the Board notes that the Montgomery Regional 
Office determined that the veteran had moderate loss of 
motion on forward flexion and assigned a 20 percent rating 
for service-connected lumbosacral strain in a May 1996 
decision.  This rating was in effect for a period of less 
than three years, from January 1996 to April 1998.  
Thereafter, the Montgomery Regional Office re-examined the 
veteran in October 1997 and, based on the medical findings 
obtained, reduced his 20 percent rating to a noncompensable 
one.  The Board finds that no error has been committed by the 
Montgomery Regional Office in effectuating its decision.  38 
C.F.R. § 3.105(e) (1999) provides that:

"Where the reduction in evaluation of a service-
connected disability or employability status is 
considered warranted and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, a 
rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified at 
his or her latest address of record of the 
contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their 
present level.  Unless otherwise provided in... 
this section, if additional evidence is not 
received within that period, final rating action 
will be taken and the award will be reduced or 
discontinued effective the last day of the month 
in which a 60-day period from the date of notice 
to the beneficiary of the final rating action 
expires."

38 C.F.R. § 3.105(e) (1999).

The veteran contends that the rating reduction may have been 
due to confusion on part of VA because of his change of 
mailing address in the course of the appeal, resulting in him 
failing to receive due notice of the proposed rating 
reduction, appearing for the VA medical examinations for 
which he was originally scheduled, and timely informing VA of 
his intent to challenge the proposed reduction.  However, his 
assertions in this regard are without merit.  In reviewing 
the documents associated with his claims folder, the Board 
finds that the Montgomery Regional Office has substantially 
complied with the aforementioned regulation.  The veteran was 
duly notified of the proposed reduction, which notice was 
sent in July 1997 to his last known mailing address at the 
time, and given opportunity to submit evidence in support of 
maintaining the then-existing rating.  He clearly received 
this notice as he submitted a timely response, which was 
received by the Montgomery Regional Office in September 1997.  
In any case, the rating was not reduced pending a VA 
compensation examination, which was re-scheduled for October 
1997.  The veteran was duly notified of this examination and 
he appeared for it, after which time the implemented rating 
reduction was made effective on April 1, 1998. 

The Montgomery Regional Office had implemented the rating 
reduction for the veteran's service-connected lumbosacral 
strain in accordance with an effective date prescribed in the 
regulations.  To the extent that the veteran contends that 
his 20 percent rating for lumbosacral strain was protected 
and subject to the provisions of 38 C.F.R. § 3.344(a), (b) 
(1999), the pertinent parts of which provide for 
stabilization of disability evaluations, his argument is 
without merit as the protective aspects of § 3.344(a) and (b) 
of this regulation are for application only where a rating 
has remained in continuous effect for a period of five years 
or more.  See 38 C.F.R. § 3.344(c) (1999). 

To the extent that the veteran contends that the evaluation 
assigned to his service-connected lumbosacral strain was 
improperly reduced, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in 
that it is not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for restoration of the 20 
percent rating, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities. 

In adjudicating increased rating claims for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed by the U.S. Court of Appeals for Veterans 
Claims (Court) to consider whether a veteran's complaints of 
joint pain could significantly limit functional ability 
during flare-ups or when the affected joint was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The medical evidence shows that the veteran's service-
connected low back disability, currently rated as lumbosacral 
strain, does not involve residuals of a vertebral fracture.  
In addition, the medical evidence does not show ankylosis of 
his lumbar spine or limitation of lumbar motion akin to 
ankylosis, such that Diagnostic Codes 5285, 5286, and 5289 of 
38 C.F.R. § 4.71a (1999) may be applied in the present case.  
The applicable ratings codes for evaluating his low back 
disorder are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5294, and 5295 (1999).  These are respectively 
used to evaluate limitation of motion, sacro-iliac injury and 
weakness, or lumbosacral strain.  The veteran's service-
connected lumbosacral strain is presently rated as 
noncompensably disabling. 

On a range of motion study conducted by VA in April 1996, the 
veteran's lumbosacral spine was described as being 
essentially normal except for an inability to bend his 
lumbosacral spine forward any further than 45 degrees.  He 
was neurologically normal except for positive Lasegue's sign 
on the left side.  Though radiographic examination of his 
lumbosacral spine revealed normal findings, he was diagnosed 
with osteoarthritis of the lumbar spine.  Based on these 
findings, the Montgomery Regional Office awarded him a 20 
percent evaluation based on the medical evidence indicating 
moderate limitation of motion, pursuant to Diagnostic Code 
5292.

Thereafter, on VA examination in October 1997, the veteran 
was demonstrably able to walk normally and without limping, 
and did not require a cane or other assistive device.  The 
examiner observed him to be able to sit and rise from a chair 
with ease.  No postural abnormalities or fixed deformities 
were noted, and his back musculature was described as good.  
On range of motion study, he was able to forward flex to 40 
degrees, backward extend to "106 degrees," laterally flex 
to his left side to 44 degrees, and laterally flex to his 
right side to 40 degrees.  X-rays of his lumbosacral spine 
revealed well-preserved disc spaces and no identifiable 
skeletal abnormalities.  The diagnoses were degenerative disc 
disease of the lumbosacral spine with no loss of motion and 
no functional loss due to pain.  Noteworthy is that the 
examining physician reported that the veteran did not display 
any objective evidence of low back pain on motion during 
range of motion study.  These findings are sufficient to 
satisfy the DeLuca requirement that functional impairment be 
assessed with contemplation of limitation of motion due to 
pain during episodes of symptomatic flare-up.  Thus, the 
Board concludes that the veteran's current level of 
functional impairment of his lumbosacral spine due to low 
back pain has been adequately addressed by the examiner, 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and is reflected by the 
findings of this examination.  

When comparing the findings of the October 1997 VA 
examination with those of April 1996, the level of impairment 
caused by the veteran's service-connected low back disability 
appears to be largely unchanged.  Notwithstanding the 
diagnoses of osteoarthritis and disc disease, the X-rays of 
his lumbosacral spine taken during those periods show no 
actual arthritis, nor the presence of any skeletal 
abnormalities or disc space narrowing.  His lumbosacral range 
of motion is generally regarded as normal on all planes 
except for forward flexion which, if anything, appears to 
have become slightly worse, as he could forward flex to 45 
degrees in April 1996, but has since then only been able to 
forward flex to 40 degrees in October 1997.  It is apparent 
in its 1996 rating decision that the Montgomery Regional 
Office regarded the veteran's limitation of forward flexion 
to 45 degrees to be representative of moderate limitation of 
motion.  It is also apparent that the objective medical 
evidence is insufficient to support the Montgomery Regional 
Office's conclusion that the veteran's low back disability 
improved in the time between the April 1996 examination and 
the examination of October 1997.  

The applicable regulation, 38 C.F.R. § 3.344(c), provides 
that re-examinations disclosing improvement, physical or 
mental, in service-connected disabilities which have been 
rated for a period of less than 5 years and which have not 
become stabilized and are likely to improve will warrant 
reduction in rating. (emphasis added.)  In view of this, the 
Board finds on review of the record that the reduction in 
rating from 20 percent to noncompensable was legally 
improper.  There is nothing in the evidence of record to show 
that the Montgomery Regional Office's conclusion was in 
accordance with § 3.344(c) when it reduced the veteran's 
evaluation in January 1998.  The clinical evidence of record 
at the time of the January 1998 rating decision clearly 
failed to indicate material improvement in the veteran's low 
back disability.  Thus, the Montgomery Regional Office's 
factual determination that the findings of the October 1997 
VA examination show a physical improvement in the veteran's 
low back disability, as compared to those of the prior April 
1996 VA examination, fails to comply with the provisions of 
§ 3.344(c) and renders its rating decision void ab initio.  
See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  In 
view of this, the Board has no legal option but to restore 
the 20 percent schedular rating assigned to the service-
connected lumbosacral strain.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.344(c) (1999).


ORDER

The reduction of rating for the veteran's lumbosacral strain, 
from 20 percent to noncompensable effective on April 1, 1998, 
was legally improper; restoration of the 20 percent rating is 
therefore granted, subject to controlling VA laws and 
regulations regarding payment of veteran's benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

